IN THE SUPREME COURT OF PENNSYLVANIA




IN RE: REASSIGNMENT OF JUDGE OF            : No. 359 Common Pleas Judicial
THE COURT OF COMMON PLEAS OF               : Classification Docket
THE FIFTH JUDICIAL DISTRICT OF             :
PENNSYLVANIA                               :
                                           :

                                      ORDER

PER CURIAM:
             AND NOW, this 28th day of August, 2019, upon consideration of the

Petition of Kim Berkeley Clark, President Judge of the Court of Common Pleas of the

Fifth Judicial District of Pennsylvania, for the reassignment of a Judge to a division of

the court, it is hereby ORDERED that the Petition is granted and the following

reassignment is approved:

             Family Division to Criminal Division

             The Honorable Susan Evashavik DiLucente